ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_01_FR.txt.                                                                                              464




                                 DÉCLARATION DE M. LE JUGE OWADA

                    [Traduction]

                       1. J’ai voté en faveur de la position exprimée dans l’arrêt sur tous les
                    points du dispositif (par. 122). Je nourris néanmoins certaines réserves,
                    par rapport à cette position, en ce qui concerne la démarche adoptée pour
                    juger cette affaire, réserves qui concernent principalement l’analyse faite
                    par la Cour de la nature du présent différend et la définition de son objet,
                    et qui se manifestent sur deux plans : la question de la compétence et celle
                    de la recevabilité. Je tenterai de préciser avec la plus grande concision
                    possible ma position sur chacun de ces deux points.



                                                 A. Compétence

                    2. Le paragraphe 48 du présent arrêt est ainsi rédigé :

                           « La Cour considère que, au moment du dépôt de la requête, il
                        avait été mis fin à tout différend ayant pu exister entre les Parties au
                        sujet de l’interprétation ou de l’application du paragraphe 2 de l’ar-
                        ticle 5 de la convention. Dès lors, la Cour n’a pas compétence pour
                        statuer sur la demande de la Belgique relative à l’obligation décou-
                        lant du paragraphe 2 de l’article 5. »
                       3. Dans sa lettre en date du 17 février 2009 accompagnant la requête
                    introductive d’instance, la Belgique invoquait, comme fait générateur de
                    son action, « l’inapplication par le Sénégal de son obligation de réprimer
                    des crimes de droit international humanitaire imputés à l’ancien président
                    du Tchad, M. Hissène Habré, qui réside actuellement à Dakar, au Séné-
                    gal » (requête, p. 2). Dans la requête elle-même, elle priait la Cour de dire
                    et juger que « la République du Sénégal [était] obligée de poursuivre péna-
                    lement M. H. Habré » et que, « à défaut de poursuivre M. H. Habré, [elle
                    était] obligée de l’extrader vers le Royaume de Belgique pour qu’il réponde
                    de ces crimes devant la justice belge » (ibid., par. 16).


                      4. Dans les conclusions finales qu’elle a formulées à l’issue de la procé-
                    dure orale, la Belgique s’est exprimée ainsi :
                          « Pour les motifs exposés dans le présent mémoire, le Royaume de
                        Belgique prie la Cour internationale de Justice de dire et de juger
                        que :

                                                                                              46




6 CIJ1033.indb 89                                                                                   28/11/13 12:50

                           obligation de poursuivre ou d’extrader (décl. owada)               465

                        a) le Sénégal a violé ses obligations internationales en n’ayant pas
                           introduit dans son droit interne les dispositions nécessaires per-
                           mettant aux autorités judiciaires sénégalaises d’exercer la compé-
                           tence universelle prévue par l’article 5, paragraphe 2, de la
                           convention contre la torture et autres peines ou traitements cruels,
                           inhumains ou dégradants ;
                        b) le Sénégal a violé et viole ses obligations internationales découlant
                           de l’article 6, paragraphe 2, et de l’article 7, paragraphe 1, de la
                           convention contre la torture et autres peines ou traitements cruels,
                           inhumains ou dégradants et du droit international coutumier en
                           s’abstenant de poursuivre pénalement M. Hissène Habré pour des
                           faits qualifiés notamment de crimes de torture, de crime de géno-
                           cide, de crimes de guerre et de crimes contre l’humanité qui lui
                           sont imputés en tant qu’auteur, coauteur ou complice, ou de l’ex-
                           trader vers la Belgique aux fins de telles poursuites pénales. »

                       5. Prises collectivement, ces conclusions de la Belgique indiquaient
                    clairement que, pour celle-ci, l’objet du différend porté devant la Cour
                    était la façon dont le Sénégal avait globalement fait face à l’affaire Habré,
                    plus précisément en s’abstenant de procéder à l’engagement de poursuites
                    contre M. Habré puis, tel étant le cas, en s’abstenant de l’extrader vers
                    elle. C’est donc par l’ensemble de sa réaction à l’affaire Habré entre les
                    années 2000 et 2009, soit jusqu’à l’introduction de la présente instance,
                    que le Sénégal aurait, selon la Belgique, manqué à ses obligations inter­
                    nationales, notamment celles que lui imposait la convention contre la tor-
                    ture et autres peines ou traitements cruels, inhumains ou dégradants
                    (ci-après la « convention »).
                       6. De son côté, le Sénégal a maintenu depuis le début que la Cour
                    n’avait pas compétence en ce qui concerne l’affaire Habré, étant donné
                    « l’absence de tout différend entre les Parties » (contre-mémoire du Séné-
                    gal, p. 41, par. 162) :
                           « Il n’y a jamais eu, à vrai dire, une opposition ou un refus mani-
                        festé par le Sénégal quant au principe ou à l’étendue des obligations
                        impliquées par la convention contre la torture. A aucun moment, les
                        Parties en cause ne se sont opposées sur le sens ou la portée à confé-
                        rer à leur obligation centrale, celle de « juger ou extrader ». » (Ibid.,
                        p. 33‑34, par. 135.)
                    Dans le passage de son contre-mémoire portant sur la compétence, le
                    Sénégal a développé sa position en mentionnant à plusieurs reprises que,
                    depuis le début, il avait pris les mesures nécessaires à l’engagement d’une
                    action pénale à l’encontre de M. Habré.
                      7. Il s’y référait au paragraphe 2 de l’article 5, plus précisément à la fin
                    du passage sur la compétence, mais de manière incidente, dans le contexte
                    du train de mesures prises par les autorités sénégalaises pour s’acquitter
                    des obligations que leur imposait la convention :

                                                                                               47




6 CIJ1033.indb 91                                                                                    28/11/13 12:50

                           obligation de poursuivre ou d’extrader (décl. owada)                466

                           « Par ailleurs, la Belgique a manifestement « fabriqué » un diffé-
                        rend pour saisir la Cour. Comment peut-elle, avec toutes les modifi-
                        cations intervenues dans le code de procédure pénale pour permettre
                        aux juridictions sénégalaises de juger les infractions commises à
                        l’étranger par des étrangers dès lors qu’elles sont qualifiées « tor-
                        tures », demander à la Cour de dire et juger que :
                             « 1) a) le Sénégal a violé ses obligations internationales en n’ayant
                                      pas introduit dans son droit interne les dispositions néces-
                                      saires permettant aux autorités judiciaires sénégalaises
                                      d’exercer la compétence universelle prévue par l’article 5,
                                      paragraphe 2, de la convention contre la torture et autres
                                      peines ou traitements cruels, inhumains ou dégradants » ?
                           Comment peut-il exister un différend sur l’interprétation et l’appli-
                        cation de la convention dès lors que le Sénégal a rempli toutes ses
                        obligations ? » (Contre-mémoire du Sénégal, p. 44‑45, par. 177-178,
                        citant les conclusions exposées dans le mémoire de la Belgique.)
                       8. Dans ses plaidoiries orales, le Sénégal a fait peu de cas de la ques-
                    tion de la compétence et s’est contenté de réaffirmer généralement « l’ab-
                    sence de différend entre la Belgique et le Sénégal au sujet de l’application
                    de la convention contre la torture » (CR 2012/4, p. 19, par. 46), rattachant
                    ainsi à l’ensemble des obligations découlant de la convention le différend
                    dont il niait l’existence, avant d’ajouter qu’il « n’a[vait] jamais renié son
                    devoir », c’est-à-dire l’obligation de juger M. Habré (ibid., p. 28, par. 38).
                    Il a également fait remarquer de manière générale que « le Sénégal a[vait]
                    posé plusieurs actes allant dans le sens de réunir les conditions au double
                    point de vue légal et matériel pour juger Hissène Habré » (CR 2012/5,
                    p. 15, par. 9).
                       9. Malgré les positions ainsi exprimées par les Parties, la Cour a choisi
                    de s’attacher exclusivement aux prescriptions du paragraphe 2 de l’ar-
                    ticle 5 de la convention, pour en venir à la conclusion, dans son arrêt,
                    qu’elle « n’a[vait] pas compétence pour statuer sur la demande de la Bel-
                    gique relative à l’obligation découlant du paragraphe 2 de l’article 5 »
                    (arrêt, par. 48).
                       10. La perspective adoptée par la Belgique se justifiait, à mon sens, par
                    rapport à l’architecture de la convention, qui visait à établir un régime
                    complet pour la mise à exécution du principe aut dedere aut judicare, afin
                    que les actes de torture ne restent pas impunis, et qui ne doit pas être
                    envisagée comme un simple assemblage d’obligations internationales
                    indépendantes dont la violation individuelle serait jugée isolément et sans
                    égard aux autres.
                       11. Or, la démarche suivie dans l’arrêt, considérée à la lumière de
                    l’évolution globale de la présente affaire ainsi que des positions exprimées
                    par les Parties dans leur argumentation, comme il est dit plus haut, me
                    paraît trop formaliste et quelque peu artificielle. Trop formaliste en ce
                    sens qu’elle repose sur la fragmentation du cadre global formé d’un

                                                                                                48




6 CIJ1033.indb 93                                                                                     28/11/13 12:50

                           obligation de poursuivre ou d’extrader (décl. owada)                467

                    ensemble de mesures processuelles énoncées aux articles 4 à 8 de la
                    convention et l’examen individuel de chacune de ces composantes aux
                    fins de déterminer s’il existait à la date critique, soit celle du dépôt
                    de la requête, un différend au sujet des différentes dispositions de la
                    convention.

                       12. A l’issue de cette démarche analytique, la Cour en vient à la conclu-
                    sion que, s’agissant de l’obligation prévue au paragraphe 2 de l’article 5
                    de la convention, elle « n’a pas compétence pour statuer sur la demande
                    de la Belgique relative à l’obligation découlant du paragraphe 2 de l’ar-
                    ticle 5 » (arrêt, par. 48), demande formulée au point 1 a) des conclusions
                    finales. A cet égard, la décision de la Cour repose sur un raisonnement
                    purement formaliste et plus ou moins artificiel selon lequel, au moment
                    du dépôt de la requête (en 2009), la situation avait été corrigée (mais non
                    réparée !), de sorte qu’il n’existait plus entre les Parties de différend sur ce
                    point précis. C’est là, à mon sens, dénaturer l’objet de la présente affaire.
                       13. Il eût été préférable, selon moi, et plus conforme aux objet et but
                    des dispositions en cause de la convention et, partant, de celle-ci dans son
                    ensemble, d’envisager l’objet du différend opposant la Belgique au Sénégal
                    comme englobant la totalité des mesures prises, par le Sénégal, pour la
                    mise en œuvre du régime aut dedere aut judicare institué par la conven-
                    tion, et de considérer la requête de la Belgique, définie dans cette optique
                    globale, comme relevant de la compétence de la Cour.

                       14. Une telle façon de procéder n’aurait pas modifié de façon essen-
                    tielle le cours du raisonnement principal qui sous-tend l’arrêt, ni son dis-
                    positif. La situation juridique qui a réellement existé jusqu’en 2007, et qui
                    était caractérisée par l’inaction du Sénégal quant à la prise des « mesures
                    nécessaires pour établir sa compétence aux fins de connaître desdites
                    infractions dans le cas où l’auteur présumé de celles-ci se trouve sur tout
                    territoire sous sa juridiction et où ledit [il] ne l’extrade pas conformément
                    à l’article 8 vers l’un des Etats visés au paragraphe 1 du présent article »
                    (convention, art. 5, par. 2), a effectivement été corrigée en 2007 — avant
                    le dépôt de la requête en 2009 —, mais elle ne l’a été que partiellement eu
                    égard au contexte global de l’objet du différend entre les Parties.
                       Hors ce contexte, on peut effectivement soutenir que la question de
                    savoir si la violation, par le Sénégal, de l’obligation prévue à l’article 5
                    était susceptible d’être établie est devenue sans objet. Quoi qu’il en soit, il
                    eût été important que la Cour ne se dessaisisse pas de cette question en se
                    déclarant incompétente pour en connaître au titre de l’article 30 de la
                    convention, au moment de s’engager dans l’examen de la violation présu-
                    mée des articles 6 et 7 du même texte, puisque cette question constitue, en
                    droit, le préalable à cet examen. Il aurait suffi, pour cela, que la Cour
                    constate l’existence d’une violation de l’obligation prévue à l’article 5 de
                    la convention, ce qui lui aurait ensuite servi de fondement pour se pro-
                    noncer sur la violation des obligations énoncées aux articles 6 et 7. Il
                    importe de souligner que la violation de l’article 5 n’est pas qu’un simple

                                                                                                 49




6 CIJ1033.indb 95                                                                                      28/11/13 12:50

                           obligation de poursuivre ou d’extrader (décl. owada)               468

                    élément contextuel à considérer dans l’examen de la question de la viola-
                    tion des articles 6 et 7. Celle-ci découle en effet directement en droit de la
                    constatation par la Cour de l’existence d’une violation du paragraphe 2
                    de l’article 5.




                                                  B. Recevabilité

                       15. J’ai voté en faveur du point 3 du dispositif du présent arrêt
                    (par. 122), puisque je suis d’accord avec la Cour pour conclure à la rece-
                    vabilité des demandes formulées par la Belgique. Je tiens néanmoins à
                    faire observer que cette conclusion de la Cour repose sur l’idée que l’inté-
                    rêt pour agir de la Belgique lui vient exclusivement de sa qualité d’Etat
                    partie à la convention.
                       16. Au paragraphe 66 de l’arrêt, la Cour reconnaît qu’il existe entre les
                    Parties une divergence de vues concernant la recevabilité de la Belgique à
                    saisir la Cour :
                           « La divergence de vues entre les Parties sur le point de savoir si la
                        Belgique est fondée à saisir la Cour de ses demandes contre le Séné-
                        gal au sujet de l’application de la convention dans le cas de M. Habré
                        soulève la question de la qualité pour agir de la Belgique. A cet
                        égard, celle-ci a fondé ses demandes non seulement sur sa qualité de
                        partie à la convention, mais aussi sur l’existence d’un intérêt particu-
                        lier qui la distinguerait des autres parties à cet instrument et lui
                        conférerait un droit spécifique dans le cas de M. Habré. »
                       17. Pourtant, évitant de se prononcer sur l’aspect principal de cette
                    divergence de vues entre les Parties (exposé aux paragraphes 64 (Sénégal)
                    et 65 (Belgique) de l’arrêt), qui, certes, concerne une question de fond, la
                    Cour a choisi de s’attacher exclusivement, afin de déterminer l’intérêt
                    pour agir de la Belgique en l’espèce, à sa qualité d’Etat partie à la conven-
                    tion. Après avoir annoncé qu’elle « commencera[it] par rechercher si le
                    seul fait d’être partie à la convention est suffisant pour qu’un Etat soit
                    fondé à la saisir d’une demande tendant à ce qu’elle ordonne à un autre
                    Etat partie de mettre fin à des manquements allégués aux obligations que
                    lui impose cet instrument » (arrêt, par. 67), elle entreprend d’expliquer la
                    raison pour laquelle la Belgique, en tant qu’Etat partie à la convention, a
                    qualité pour agir en vertu de celle-ci.
                       18. En abordant ainsi la question de l’intérêt pour agir de la Belgique
                    en l’espèce, la Cour a évité de répondre directement à la question princi-
                    pale, mais plus litigieuse, que lui posait à cet égard le demandeur lorsqu’il
                    faisait valoir ce qui suit :
                           « La Belgique est … non seulement « un Etat autre qu’un Etat
                        lésé », mais elle est aussi en droit d’invoquer la responsabilité du

                                                                                               50




6 CIJ1033.indb 97                                                                                    28/11/13 12:50

                           obligation de poursuivre ou d’extrader (décl. owada)                469

                        Sénégal en tant qu’« Etat lésé », aux termes de l’article 42 b) i) des
                        articles sur la responsabilité de l’Etat. En effet, la Belgique, et je cite
                        le commentaire de la Commission du droit international, est
                        « atteint[e] par la violation d’une manière qui l[a] distingue des autres
                        Etats auxquels l’obligation est due ». Elle se trouve dans une situa-
                        tion particulière par rapport aux autres Etats parties à la convention
                        contre la torture, parce que, en l’espèce, elle s’est prévalue du droit
                        que lui confère l’article 5 d’exercer sa compétence et de demander
                        l’extradition. Il en va de même du point de vue du droit international
                        général. Et, là encore, la nationalité des victimes importe peu… »
                        (CR 2012/6, p. 54, par. 60.)
                       19. Malgré cette allégation de la Belgique, la Cour s’est attachée exclu-
                    sivement à sa qualité d’Etat partie à la convention, laquelle serait source
                    d’obligations erga omnes partes :
                           « En raison des valeurs qu’ils partagent, les Etats parties à cet instru-
                        ment ont un intérêt commun à assurer la prévention des actes de tor-
                        ture et, si de tels actes sont commis, à veiller à ce que leurs auteurs ne
                        bénéficient pas de l’impunité. Les obligations qui incombent à un Etat
                        partie de procéder à une enquête préliminaire en vue d’établir les faits
                        et de soumettre l’affaire à ses autorités compétentes pour l’exercice de
                        l’action pénale s’appliquent du fait de la présence de l’auteur présumé
                        sur son territoire, quelle que soit la nationalité de l’intéressé ou celle
                        des victimes, et quel que soit le lieu où les infractions alléguées ont été
                        commises. Tous les autres Etats parties à la convention ont un intérêt
                        commun à ce que l’Etat sur le territoire duquel se trouve l’auteur pré-
                        sumé respecte ces obligations. Cet intérêt commun implique que les
                        obligations en question s’imposent à tout Etat partie à la convention à
                        l’égard de tous les autres Etats parties. » (Arrêt, par. 68.)
                    Sur cette base, la Cour en vient à la conclusion suivante :
                        « en la présente espèce la Belgique a, en tant qu’Etat partie à la
                        convention contre la torture, qualité pour invoquer la responsabilité
                        du Sénégal à raison des manquements allégués de celui-ci aux obliga-
                        tions prévues au paragraphe 2 de l’article 6 et au paragraphe 1 de
                        l’article 7 de la convention. Dès lors, les demandes de la Belgique
                        fondées sur ces dispositions sont recevables. » (Ibid., par. 70.)
                      20. Ainsi, la Cour rejette l’argument principal de la Belgique, cité pré-
                    cédemment :
                          « En conséquence, il n’y a pas lieu pour la Cour de se prononcer
                        sur la question de savoir si la Belgique a aussi un intérêt particulier à
                        ce que le Sénégal se conforme aux dispositions pertinentes de la
                        convention dans le cas de M. Habré. » (Ibid.)
                      21. Indépendamment de la validité de ce fondement pour le moins dis-
                    cutable du droit des Etat parties à la convention de saisir la Cour à raison

                                                                                                 51




6 CIJ1033.indb 99                                                                                      28/11/13 12:50

                        obligation de poursuivre ou d’extrader (décl. owada)                 470

                 des obligations erga omnes partes qu’imposerait ce texte (voir à ce sujet
                 l’opinion individuelle du juge Skotnikov), je tiens à signaler ici que le fon-
                 dement retenu par la Cour pour déclarer la Belgique recevable à ester
                 devant elle a inévitablement des répercussions, en droit, sur l’étendue de
                 l’objet du différend et sur la nature et la portée des demandes entrant
                 dans le cadre de sa saisine. L’argument principal invoqué par la Belgique
                 au chapitre de la recevabilité découlait de l’intérêt particulier auquel elle
                 prétendait en tant qu’« Etat lésé » (CR 2012/6, p. 54, par. 60). Cette pré-
                 tention a toutefois été soigneusement évitée par la Cour, qui, à l’évidence,
                 ne s’intéressait, à ce stade de la procédure, qu’à la question de la receva-
                 bilité en soi. Or cette esquive ne pouvait manquer, à mon avis, d’avoir
                 une incidence sur l’examen au fond des demandes de la Belgique.


                    22. Sur le plan juridique, la conséquence de cette façon d’aborder la
                 question est que, comme tous les autres Etats parties à la convention, la
                 Belgique n’est recevable, à ce titre, qu’à réclamer l’exécution par le
                 Sénégal des obligations que lui impose la convention. Elle ne peut aller
                 plus loin. Puisque la Cour ne s’est pas prononcée sur la question de
                 savoir si elle pouvait prétendre à une « situation particulière » (ibid.) en
                 tant qu’Etat lésé, la Belgique se trouve dès lors privée, en droit, de la
                 possibilité de demander l’extradition de M. Habré au titre du para-
                 graphe 2 de l’article 5 de la convention, comme elle semblait vouloir le
                 faire, ou d’exiger la notification immédiate à laquelle elle aurait droit,
                 en tant qu’Etat partie, au titre du paragraphe 4 de l’article 6 de la
                 convention.
                    23. Il y a lieu d’ajouter au demeurant que, sous le régime de la conven-
                 tion, et comme le dit clairement l’arrêt (par. 95), l’extradition n’est que
                 l’une des possibilités qui s’offrent à l’Etat sur le territoire duquel se trouve
                 l’auteur présumé d’une infraction, par rapport aux Etats parties visés au
                 paragraphe 1 de l’article 5 de la convention, et non une obligation envers
                 les autres Etats parties, y compris ceux qui sont visés par cette dernière
                 disposition. Quoi qu’il en soit, la qualité pour agir reconnue par le présent
                 arrêt à la Belgique ne permet pas à celle-ci, en l’espèce, de prétendre à un
                 intérêt particulier au titre de l’article 5 de la convention. Aussi le deman-
                 deur devait-il être débouté, pour ce motif, de la demande formulée par lui
                 au point 2 b) de ses conclusions finales, où il demandait à la Cour de dire
                 et juger que « le Sénégal [était] tenu [d’]extrad[er] Hissène Habré sans plus
                 attendre vers la Belgique » (les italiques sont de moi).

                                                                   (Signé) Hisashi Owada.




                                                                                              52




6 CIJ1033.indb 101                                                                                  28/11/13 12:50

